Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 23, 2015

The Court of Appeals hereby passes the following order:

A15A1813. RICKY J. JOHNSON v. THE STATE.

      A jury found Ricky Johnson guilty of burglary and other offenses. After
Johnson’s trial attorney withdrew from representation, Johnson filed a pro se motion
in arrest of judgment. The trial court subsequently appointed new counsel. On
February 10, 2014, the trial court denied Johnson’s motion in arrest of judgment, and
Johnson filed a pro se notice of appeal. We dismissed the appeal because Johnson’s
pro se notice of appeal was a nullity since he was represented by counsel at the time
he filed it. See Case No. A14A1845 (dismissed June 24, 2014). Johnson subsequently
filed a motion for an out-of-time appeal and a motion to proceed in forma pauperis
in the trial court. The trial court granted both motions on February 23, 2015, and
Johnson filed an amended notice of appeal regarding the denial of his motion in arrest
of judgment on May 6, 2015. We lack jurisdiction.
      Although a criminal defendant may directly appeal from a trial court order
granting his request for an out-of-time appeal, a notice of appeal must be filed within
30 days after entry of an appealable order. See OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction on
this Court. See Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because
Johnson filed his notice of appeal 72 days after the order granting his motion for an
out of time appeal, his appeal is untimely. Accordingly, we lack jurisdiction to
entertain this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     06/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.